By the Court.
1. The indictment was sufficient, within many decisions. Commonwealth v. Kelly, 12 Gray, 175. Commonwealth v. Edds, 14 Gray, 406. Commonwealth v. Bennett, ante, 27.
2. The evidence that in the tenement, for keeping which the defendant was indicted, were a counter, beer-pump, bottles, and tumblers, in some of which were indications that they had recently contained whiskey, was competent, and, taken in connection with the evidence that the tenement was used as “ a saloon,” that spirituous liquors, including brandy, gin and whiskey were found in that tenement, and in the story above, where the defendant and his family lived, and -with the admission of the defendant that he had sold liquors, sufficient evidence that the tenement was kept for the illegal sale and illegal keeping of intoxicating liquors.
3. The jury were rightly instructed that the indictment would be supported by evidence that the defendant kept the tenement *482described in the indictment, and either kept therein intoxicating liquors for illegal sale, or illegally sold intoxicating liquors therein Commonwealth v. Welsh, 1 Allen, 1. Commonwealth v. Farrand, 12 Gray, 177. Commonwealth v. Ryan, ante, 415. Commonwealth v. Doe, ante, 418. Exceptions overruled.